                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


HALL CA-NV, LLC, a Texas limited        )              3:18-cv-00124-RCJ-WGC
liability company,                      )
                                        )              MINUTES OF THE COURT
                             Plaintiff, )
         vs.                            )              September 10, 2019
                                        )
LADERA DEVELOPMENT, LLC, a              )
Nevada limited liability company,       )
                                        )
                             Defendant. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendant’s Motion for Extension of Discovery and Sixth Amended
Discovery Plan and Scheduling Order (ECF No. 108). Defendant requests that the deadlines set
forth in the Scheduling Order (ECF No. 95) be extended sixty (60) days.

        Due to the complexity of the outstanding motions and the demand on the court’s schedule,
it appears that a sixty (60) day extension of the scheduling order deadlines will not be sufficient.
Therefore,

       IT IS HEREBY ORDERED that the deadlines set forth in the Scheduling Order (ECF No.
95) are VACATED and will be re-set once the outstanding motions have been decided by the
court.

                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
